Title: To George Washington from William Heath, 6 May 1782
From: Heath, William
To: Washington, George


                        
                            Highlands , May 6. 1782.
                        
                        In answer to the several questions stated by his excellency the commander in chief to the general officers
                            April 15th major-general Heath begs leave to answer for himself, as follows.
                        To question 1st "Supposing the enemy’s force at New York to be as above—that they
                            retain possession of the harbor—and that they have a naval superiority upon this coast."
                        
                            Answer. There can be no probability of success in an attempt on New York.
                        
                            Question 2d "Supposing the same force—that they keep possession of the harbour—but lose their
                            superiority at sea."
                        
                            Answer. Success very improbable, if possible, except with a very
                            great force, and then attended with much loss.
                        
                            Question 3d "That they shall have the same force in the city, but shall lose the command of
                            the water both in the harbour and at sea."
                        
                            Answer. In this case there is a probability of success with a suitable force properly supplied,
                            &c. against the enemy’s present force. 25000 good disciplined troops, not on paper, but actually effective in the
                            field, will be necessary to operate to advantage, and afford a moral certainty of success. 
                        If the enemy’s whole force is collected from Charlestown, Savannah, &c. to New York, an army of 33000
                            effective men will be necessary to reduce a garrison so numerous as the garrison of New York will in such case be. The
                            country have such a force; but it is difficult in the present embarrassed state of affairs to determine whether they will
                            draw it out in such men as will be absolutely necessary for the purpose: indeed, I think the probability is against it
                            unless our generous ally should afford us a very considerable land as well as naval force, or in some other way lend an
                            aid which will more effectively call out the country and command the necessary supplies than it is in the power of the
                            states now to do.Not more than three fourths of the militia commonly called for, arrived in camp, and many of those who do
                            are old men and boys; so that little more than half the number called for can be depended upon, to form an army of such
                            men as will be absolutely necessary—and I think it would not be safe to depend on a less estimate. I have the honor to be,
                            With the highest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                            M. General
                        
                    